 UIn theMatter of ABE S. LEVIN, TRADINGAS STAR METAL MANUFACTURINGCOMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OFAMERICA, LOCAL 155, C. I. O.Case No. B-4236.-Decided September 22, 1942Jurisdiction:metal productsmanufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusalto accordunion recognition;contractbetween intervening union's pre-decessorand Companyheldno bar;election necessary.Unit Appropriate for Collective Bargaining:all production employees includingworking foremen,but excluding foremen who hire and discharge,clerks,salesmen,,and drivers;agreement as to.Mr. Abe S. LevinandMr. Milton C. Harrison,of Philadelphia, Pa.,for the Company.Mr. Howard Kirsch,of Philadelphia, Pa., for the U. E. R. M.Syme & Simon,byMr. Herbert SymeandMr. Benjamin-W. Simon,of Philadelphia, Pa., for Local 19.,Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and, amended petition duly filed by United Electrical,Radio &Machine Workers of America, Local 155, C. I. O., 'hereincalled the U. E. R. M., alleging that a question affectingcommercehad arisen concerning the representation of employees of the 'AbeS. Levin, trading as Star Metal Manufacturing Company, Philadel-phia, Pennsylvania, herein called the Company, the National-LaborRelations Board provided for an appropriatehearing upondue noticebefore Jerome I. Macht, Trial Examiner. Said hearingwas held atPhiladelphia, Pennsylvania,' on August 28 and 31,1942.The Com-pany, the U. E. R. M., and Local 19, Sheet Metal Workers Interna-tional Association, herein called, Local 19, appeared, participated, andwere afforded full opportunity to be heard, to,examine and cross-examine witnesses,and to introduce evidence bearing onthe issues.44 N L R B,No. 53.303 304DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTII.THE BUSINESSOF THE COMPANYA. S. Levin, trading as Star Metal-Manufacturing Company, isengaged in the manufacture of sheet metal and kitchen equipmentat Philadelphia, Pennsylvania.During 1941 raw materials valuedin excess of $75,000 were shipped .to the Company from outsidePennsylvania.This figure represents about 70 percent of all rawmaterials purchased by the Company during that period.Duringthe same period the Company manufactured products valued atabout $135,000, approximately 75 percent of which was shipped outof Pennsylvania.The Company admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.,II.THE ORGANIZATIONS INVOLVEDUnited-- Electrical, Radio & MachineWorkers of. America, Local155, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Local 19, Sheet Metal Workers International Association, is a labororganization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 23, 1942, the' U. E. R. M. requested the, Conzlriny to rec-ognize it as the exclusive representative of the Company's em-ployees. ' ,The Company refuses to .recognhe any labor organizationas the exclusive representative of its employees until such time as theBoard determines the appropriate bargaining agent.On May 23,,1941, Local 19's predecessor, Local 19K, and the Com-pany entered into a closed-shop contract.The contract providedthat it should continue in effect until May 31, 1942, and from year toyear thereafter unless 90 days' notice was given by either partythereto prior to any, expiration date.Local 19 contends that thiscontract is in full force and effect and constitutes a bar to,a, presentdetermination of representatives.On February 13, 1942, Local 19's predecessor wrote to the Comp,.nyrequesting that specific changes be made in its agreement with theCompany.Thereupon, negotiations took place between the Companyand Local 19's predecessor through the month of July.However, noagreement was entered into between the parties: In the latter hart STAR METAL'MANUFACTURING COMPANY305of July 1942, Local 19 notified the Company that it had taken overLocal 19K, the contracting union, and requested that the Companyenter into a contract with it.The Company refused this request,stating that a majority of its employees had not designated Local 19.Under the circumstances, we find that the contract between Local 19'spredecessor and the Company is not a bar to a present determinationof representatives.A statement of the Regional Director, introduced into evidence,,duringAhe hearing, jijdicates that the U. E. R. M. and Local 19'spredecessor each represents a substantial number.of employees in theunit hereinafter found to be appropriate.'--We find that- a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe' U. E. R. Al. and Local 19 agree that all production employeesof the Compauy,..ixicluding word;ing, foremen, but excluding foremenwho hire and 'discharge, clerks, salesmen, and drivers, constitute anappropriate unit.The Company took no position with respect to theunit.We find that all production employees of the Company, includingworking foremen, but excluding foremen who hire and discharge,clerks, salesmen, and drivers, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section, 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe, shall direct that the-question concerning-representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations1The Regional Director reported that the U.E. R. M. presented 69 membership appli-cation cards bearing apparently genuine signatures of persons whose names appear onthe Company's pay roll of July 29,1942.He further reported that Local 19 submittedevidence that 63 employees; whose names appear on the July 29, 1942, pay roll, '.eremembeis in good standing of Local 19's predecessor during July 1942. There are approxi-mately 108 employees in the unit hereinafter found to be appropriate.487498-42-vol. 44--20 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, 49 Stat.449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as,amendedit is herebyIDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Abe S.Levin,trading as Star Metal Manufacturing Company, Philadelphia,Penn-;Sylvania,an election by secret ballot shall be conducted as early aspossible,but not later thanthirty (30) days from the -date. of thisDirection,under the direction and supervision of the Regional Directorfor the Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations,among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction,including anysuch employees who did not work during,said pay-roll period becausethey wereill or on vacation or in the active military training or serviceof the United States,or temporarily laid off, but excluding any whohave since quit or been discharged for cause,to determine whetherthey. desire to be represented by United Electrical,Radio & MachineWorkers of America, Local 155, affiliated with the Congress of In-dustrial Organizations,or by Local 19,SheetMetalWorkers Iriter-,national Association,affiliated with the American Federation of Labor,for the purposes of collective bargaining,or by neither.MR. WM.M. LEISERSON took no part in the consideration of the above .Decision and Direction of Election.